NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   20-50112

                Plaintiff-Appellee,             D.C. Nos.    3:19-cr-03570-W-1

 v.

RADAMES RAMY ALONSO,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Thomas J. Whelan, District Judge, Presiding

                             Submitted June 10, 2021**
                               Pasadena, California

Before: MURGUIA and BADE, Circuit Judges, and MOLLOY,*** District Judge.

      Radames Alonso appeals from the district court’s judgment and challenges

his sentence for smuggling undocumented immigrants into the United States in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Donald W. Molloy, United States District Judge for the
District of Montana, sitting by designation.
violation of 8 U.S.C. § 1324(a)(1)(A)(ii).        We have jurisdiction pursuant to

28 U.S.C. § 1291. Because the parties are familiar with the facts, we do not recite

them here. Alonso did not object at sentencing to any error that he raises on appeal.

We therefore review all issues for plain error. See United States v. Juan, 704 F.3d

1137, 1140 (9th Cir. 2013). To establish plain error, Alonso must establish that

“(1) there was an error, (2) the error is clear or obvious, (3) the error affected his

substantial rights, and (4) the error seriously affected the fairness, integrity, or public

reputation of judicial proceedings.” United States v. Johnson, 979 F.3d 632, 636

(9th Cir. 2020). We affirm in part, vacate in part, and remand in part.

      1.     Alonso argues that the district court plainly erred in failing to explain

why it imposed a thirty-three-month sentence of imprisonment. A district court

“must adequately explain the chosen sentence to allow for meaningful appellate

review and to promote the perception of fair sentencing.” Gall v. United States, 552

U.S. 38, 50 (2007). If a district court “decides simply to apply the Guidelines to a

particular case, doing so will not necessarily require lengthy explanation.” Rita v.

United States, 551 U.S. 338, 356 (2007). Indeed, the “[c]ircumstances may well

make clear that the [district] judge rests his decision upon the [Sentencing]

Commission’s own reasoning that the Guidelines sentence is a proper sentence . . .

in the typical case, and that the [district] judge has found that the case before him is

typical.” Id. at 357.


                                            2
      Here, the district court read Alonso’s sentencing documents, heard oral

argument, reviewed the relevant sentencing factors under 18 U.S.C. § 3553(a), and

determined that a thirty-three-month sentence was “sufficient but not greater than

necessary.” Considering the sentence fell within the Sentencing Guidelines range

of thirty-three to forty-one months of imprisonment, the district court provided an

adequate explanation in this straightforward criminal case and therefore did not

commit a procedural error. See id.; see also United States v. Carty, 520 F.3d 984,

995 (9th Cir. 2008) (en banc) (denying a defendant’s claim of inadequate

explanation when a case “was neither complex nor unusual”).

      2.    Next, Alonso argues that the district court plainly erred in failing to

explain why it denied his request for a downward variance in light of the COVID-

19 pandemic.     When a criminal defendant presents nonfrivolous arguments

requesting a downward variance, the district court typically must explain why it

rejected such a request. See Rita, 551 U.S. at 357; Carty, 520 F.3d at 992–93.

“Sometimes the circumstances will call for a brief explanation; sometimes they will

call for a lengthier explanation.” Rita, 551 U.S. at 357. The district court here

explained that a downward variance was not justified because Alonso was on state

parole in two cases when he committed the instant smuggling offense and had

twenty-eight criminal history points. This was an adequate explanation for rejecting

the downward variance. See id.; Carty, 520 F.3d at 992–93. The district court


                                         3
therefore did not commit a procedural error.

      3.     Alonso contends that the district court committed a plain procedural

error because it denied his request for a minor-role reduction under United States

Sentencing Guidelines § 3B1.2(b) without providing any explanation for doing so.1

Assuming the district court committed a clear procedural error, Alonso cannot show

prejudice under prong three of plain-error review. See United States v. Waknine,

543 F.3d 546, 554 (9th Cir. 2008) (explaining that the third prong of plain-error

review requires a criminal defendant to show a reasonable probability that he or she

would have received a different sentence if the district court had not erred).

      Section 3B1.2(b) requires a criminal defendant to prove that he or she is

substantially less culpable than the average participant in the criminal scheme “for

whom there is sufficient evidence of their existence and participation.” United

States v. Diaz, 884 F.3d 911, 916 (9th Cir. 2018). Alonso was required to compare

his involvement in the smuggling offense with the likely average participant’s

involvement in the smuggling offense and show that he was “substantially less

culpable.” See id. at 916–17. But Alonso’s sentencing memorandum neither offered

sufficient evidence of other likely average participants nor did it compare his

involvement in the smuggling offense to other likely participants’ involvement in


1
 A defendant may receive a two-level reduction under § 3B1.2(b) if he or she was a
minor participant in the instant criminal scheme. See United States v. Quintero-
Leyva, 823 F.3d 519, 521 (9th Cir. 2016).

                                          4
the smuggling offense. Nor did Alonso raise this issue at the sentencing hearing.

There is no reasonable probability that the district court would have granted the

minor-role reduction. See id. Alonso therefore fails to show the required prejudice

under plain-error review.2

      4.     Alonso contends that the district court plainly erred in imposing a

supervised release condition that requires him to consume any medication prescribed

for any health condition whatsoever. We agree. Supervised release conditions must

be “reasonably related to [certain] factors set forth” in 18 U.S.C. § 3553(a). United

States v. Cope, 527 F.3d 944, 956 (9th Cir. 2008) (citation omitted).

      Here, because the record provides no reason to medicate Alonso except his

Post Traumatic Stress Disorder (“PTSD”), any supervised release condition

requiring medication must be reasonably related to treating Alonso’s PTSD. See id.

at 956, 958. But the district court’s supervised release condition is not reasonably

related to treating PTSD; it instead covers any health condition: “[T]ake all

medications as prescribed by a psychiatrist/physician, and [do] not discontinue any

medication without permission.” Therefore, as in Cope, we vacate the district


2
 Alternatively, Alonso requests that this court presume prejudice like it did in United
States v. Hammons, 558 F.3d 1100 (9th Cir. 2009). We decline to do so. The district
court’s complete sentencing failure in Hammons is clearly distinguishable from the
alleged sentencing error in Alonso’s sentencing. Id. at 1103, 1106 (explaining that
the district court never calculated the Guidelines range, never referenced any
applicable sentencing factors, and gave no reasons for imposing its sentence).
Hammons is therefore not helpful here.

                                          5
court’s supervised release condition and remand, permitting the district court to

clarify that the supervised release condition at issue is limited to medications

reasonably related to treating PTSD. See id. at 958.

      Finally, the district court also required Alonso to take any prescribed

medication whatsoever without making the requisite medical findings. See United

States v. Williams, 356 F.3d 1045, 1053–57 (9th Cir. 2004). “We also remand so

that an appropriate record can be developed” for the district court to make the

requisite medical findings before Alonso is required to “take all prescribed

medication.” United States v. Daniels, 541 F.3d 915, 926 (9th Cir. 2008); see also

Cope, 527 F.3d at 954–55. “If no such record is developed [on remand], the

condition will be construed to be limited to medications that do not implicate

[Alonso’s] significant liberty interests.” Daniels, 541 F.3d at 926; see also Cope,

527 F.3d at 954–55.

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED IN

PART.




                                         6